Citation Nr: 1501893	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  05-25 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In May 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.
 
In December 2008, August 2010, and March 2013, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

The Board denied the Veteran's claim in June 2013.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2014, requesting that the Court vacate the Board's decision and remand for specified actions.  In a March 2014 Order, the Court granted the Joint Motion, vacating the Board's June 2013 decision and remanding to the Board for compliance with directives that were specified by the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for hypertension, which he essentially contends was incurred secondary to his service-connected diabetes mellitus, type II.  

As noted above, the Board's June 2013 decision is the subject of a March 2014 Joint Motion for Remand.  In a March 2014 Order, the Court granted the Joint Motion, vacating the Board's June 2013 decision and remanding to the Board for compliance with directives that were specified by the Joint Motion.  The Joint Motion reads as follows:

The parties agree that remand is warranted for the Board (1) to address a June 2008 letter and (2) to obtain a medical opinion, or a medical examination if the Board finds one necessary that addresses (A) whether there is a relationship between Appellant's presumed Agent Orange exposure and his hypertension and (B) whether, even in the absence of a diagnosis of "chronic kidney disease," any diabetes-related renal insufficiency caused or aggravated Appellant's hypertension.

The letter that is referenced in the first of the two remand reasons noted above is a June 2008 opinion from a private physician noting that the Veteran "has had diabetes mellitus (250.00) with neuropathy and arterial hypertension (401-9).  In my own opinion, these two problems should be related to the exposure to Agent Orange."  The Board notes that the Veteran has the requisite military service to be presumed to have been exposed to Agent Orange during service.  See 38 C.F.R. § 3.307(a)(1)(6)(iii).  In compliance with directive (2)(A) of the Joint Motion, the Board finds it necessary to remand this case to obtain a medical opinion with respect to whether the Veteran's hypertension was at least as likely as not caused by his Agent Orange exposure.

In compliance with the Joint Motion's directive (2)(B), above, the Board finds that remand is necessary in order to obtain an opinion with respect to "whether, even in the absence of a diagnosis of 'chronic kidney disease,' any diabetes-related renal insufficiency caused or aggravated Appellant's hypertension."

While the examiner must review the complete record in connection with rendering this opinion, the following is a summary of the relevant facts:

The Veteran's service treatment records reflect that his blood pressure was 118/80 at the time of his January 1969 enlistment examination.  A June 1969 service treatment record reflects that the Veteran's blood pressure was 112/58, and he claimed a history of low blood pressure.  Service treatment records from February 1970 note blood pressure readings of 102/45, 102/78, 140/80, and 125/78.  In March 1971, the Veteran's blood pressure was measured at 102/80.  The Veteran denied having ever been treated for high blood pressure on an April 1971 dental medical history questionnaire.  The October 1971 separation examination report notes a blood pressure of 120/60.  The Veteran reported that he did not know whether he had a history of, or current, high or low blood pressure on his October 1971 separation medical history report.
 
A January 1972 VA examination report notes that the Veteran's blood pressure was 110/62.  A January 1996 statement by Dr. M. shows that the Veteran had no history of hypertension or diabetes.  Private clinical records from Dr. B. of treatment of the Veteran in the 1990s up to 2002 make no reference to the Veteran's having hypertension.  
 
An October 2004 VA examination report notes that the Veteran was claiming hypertension as secondary to the service-connected diabetes mellitus, type II.  It notes that the Veteran had been found to have an elevated nonfasting serum glucose level in March 2004.  After a subsequent fasting glucose in June 2004, he was started on Metformin for control of diabetes and he was given instructions on a diabetic diet.  He denied a history of ketoacidosis or hypoglycemia, and had not been hospitalized for diabetes.  He reported that he tried to adhere to a diabetic diet.  He had never been prescribed insulin.  An eye examination in August 2004 found no evidence of diabetic retinopathy.  Also in June 2004, he had been placed on Fosinopril which was an ACE inhibitor often used for a renal protective effect in diabetic patients.  A review of his claim file reflected that he did not carry a diagnosis of hypotension.  Further, on review of blood pressure values prior to the initiation of Fosinopril, there was no documented hypertension, and blood pressure values were less than 140/90 in both March and June 2004.  The examiner noted that, given the new onset of diabetes mellitus, type II, it appeared Fosinopril was added to the Veteran's medication regimen for renal protective effects in June 2004.  The examiner noted that the Veteran related a history of hypertension, but that his medical records did not confirm this diagnosis.  Rather, his primary care physician had prescribed Fosinopril in the context of "new onset diabetes mellitus," as it was common practice for primary care physicians to use ACE inhibitors as a renal protective medication in diabetic patients.  The examiner stated that, on review of blood pressure values documented prior to the initiation of Fosinopril, the Veteran had no objective evidence of hypertension.  Also, he had no evidence of microalbuminuria, so there was no evidence of diabetes contributing to hypertension and/or nephropathy.  After a physical examination, the assessment was that there was no evidence of diabetic retinopathy, diabetic nephropathy, coronary artery disease, or other arteriosclerotic disease to date.
 
The examiner stated that there was no documentation of hypertension in the medical record and the Veteran was placed on Fosinopril in June 2004, in combination with Metformin, for new onset diabetes mellitus.  Blood pressure values available on review of the claim file did not reflect values consistent with hypertension prior to the initiation of Fosinopril.  On the current examination, the Veteran did not have hypertension.  It was noted that, while Fosinopril did have blood pressure lowering effects, in addition to renal protective effects in those with diabetes, blood pressure readings on the current examination were difficult to interpret in the setting of an anti-hypertensive agent use.  Blood pressure values documented prior to initiation of Fosinopril were not consistent with a diagnosis of hypertension.
 
The examiner essentially found that the evidence of record and the findings on examination did not support a diagnosis of hypertension.
 
At the May 2008 Travel Board hearing, the Veteran testified that he had been given a diagnosis of hypertension during his active service and that he had been given medication for hypertension during his active duty.  He then testified that in some situations during service he had had high blood pressure problems but had not been diagnosed with hypertension.  He was now being treated and took medication for hypertension.  He reported that he was taking such medication for hypertension, not for renal protection.  He had been informed by his primary care physician and by a private physician whose records were on file that he had hypertension secondary to his diabetes.  
 
As noted above, a June 2008 medical opinion from a doctor notes that the Veteran "has had diabetes mellitus (250.00) with neuropathy and arterial hypertension (401-9).  In my own opinion, these two problems should be related to the exposure to Agent Orange."  

An August 2011 VA examination report notes that the Veteran was taking continuous medication for control of hypertension.  It noted that the Veteran had diabetes which required a restricted diet, oral hypoglycemic agents, and insulin.  It was reported that he did not have diabetic nephropathy, and he did not have hypertension in the presence of diabetic renal disease.  It was not at least as likely as not that his diabetes had permanently aggravated hypertension or renal disease.  The Veteran reported that he had been diagnosed with both diabetes and hypertension in 2004.  It was concluded that the date of onset of the Veteran's hypertension was not known but there was no evidence of diabetic renal disease.  
 
The January 2012 VA examination report states that the Veteran's diagnosis of hypertension was speculative.  It was noted that the Veteran dated the onset of hypertension to 2003 or 2004.  A review of blood pressure readings in private clinical records from 1995 to 2002 revealed normal readings.  A June 2004 VA medical record notes that the Veteran had new onset of diabetes mellitus and was prescribed Fosinopril.  His blood pressure at that time was 134/77 and no official diagnosis of hypertension was made.  
 
In February 2005, a diagnosis of hypertension was made and it was entered onto a progress note problem list.  From that point forward, progress notes and problem lists noted the diagnosis of hypertension.  But there was no three to five day blood pressure check and there was no record of high blood pressure readings by home blood pressure check.  His blood pressure was 115/74.  It was not until February 2006 that hypertension was placed on the official problem list in his VA computerized medical records and it was unknown why hypertension was entered onto the official problem list at that time.  His blood pressure at that time was 127/73.  In November 2006, there was an assessment that the Veteran had hypertension and his current therapy was to be continued.  However, his medication was changed from Lisinopril 5 mgs. daily to "HCTA 12.5/Lisinopril 10 mgs. Tab daily" for unknown reasons.  His blood pressure at that time was 138/86.
 
It was commented on careful review of vital signs package that the vast majority of the Veteran's blood pressure readings over 140/90 from 2004 were on dates of procedures, emergency room visits, or when he had acute pain.  On occasion, his blood pressure was high on initial readings at medical visits but lower and normal when re-checked.
 
The examiner observed that there was no treatment of the Veteran for hypertension during service, no high blood pressure readings were found in his service treatment records, and that a firm diagnosis of hypertension was speculative.  The Veteran currently carried a diagnosis of hypertension on his VA primary care problem list but there were no progress notes discussing on what objective basis the diagnosis was based or how the diagnosis was made.  Complicating the picture was that there was some controversy among experts as to what blood pressure readings constituted hypertension in someone with diabetes.  In quoting pertinent medical information, it was reported that in those with diabetes the goal was to have blood pressure less than 140/90 and there was a weaker recommendation to lower the systolic pressure below 130 to 135 if it could be done without producing significant side effects.  It was noted that the level of blood pressure elevation at which physicians decided to start treating patients with medication varied widely, depending upon preference and comfort level of the treating physician, and even the region of the country.
 
Some physicians began all new diabetics on an ACE inhibitor at the diagnosis of diabetes to attempt to prevent diabetic nephropathy, regardless of blood pressure readings (unless the blood pressure was very low).  Some waited until the blood pressure was greater than 140/90, and some physicians started medication for hypertension when the blood pressure was greater than 130/80.
 
In June 2004, the Veteran had been diagnosed with diabetes and started on Fosinopril, an ACE inhibitor and anti-hypertensive agent.  His blood pressure then was 134/77.  It was unknown from the record if the treating physician felt that 134/77 was hypertensive for this diabetic Veteran, or if the physician started the medication as a preventative measure.  In February 2005, hypertension was first found in a progress note, when the blood pressure was 115/74, but the reason for this was unknown from a review of the record.  In February 2006, hypertension was entered onto the official problem list, at which time the Veteran's blood pressure was 127/73.  While the Veteran might have been on an ACE inhibitor, previous records were not reviewed at that time and the assumption was made that the medication was for hypertension.  Noting that hypertension was not on the problem list, it was entered on the problem list at that time.  In November 2006, the medication dose was increased but, again, the reason was not known and at that time blood pressure was 138/86.
 
The examiner noted that the Veteran was hypertensive today, with the readings today being higher than any recorded readings in his medical record.  It was unknown if this reflected a diagnosis of hypertension, possibly unmasked by no medications having been taken this morning (although the Veteran reported having taken his medication on the morning of the examination) or possibly the stress of a compensation examination.  The examiner was hesitant to make a diagnosis of hypertension on the basis of the readings of the current examination because individuals frequently had higher blood pressure readings at the time of such examinations.
 
The Veteran stated that his hypertension and diabetes were diagnosed at the same time, which led the examiner to speculate that the primary care physician had felt that 134/77 was hypertensive in June 2004 and communicated this to the Veteran but did not record it in the progress note.
 
The examiner further stated that, regardless, she did not find clear objective evidence that the Veteran had the onset of diabetes followed by the onset of hypertension due to diabetes.  Diabetic medications that could be associated with fluid retention and hypertension were not started until after hypertension was placed on the problem list.  Blood pressure readings remained normal, except for visits for acute pain or procedures, indicating that there was no objective evidence of aggravation of blood pressure readings by diabetes.
 
The Veteran also underwent a VA examination in April 2013.  The examination report reflects that the Veteran's claims file was reviewed, and that he was interviewed and physically examined by the examiner.  Blood pressure readings taken during the examination were 150/90, 148/90, and 142/88.  Based on the above, the examiner opined that it is at least as likely as not that the Veteran has hypertension.  She noted that the Veteran had reported that his physician had diagnosed diabetes mellitus, type II, and hypertension in 2003 or 2004.  She opined that it is most likely that the Veteran's Fosinopril was prescribed for both blood pressure control and renal protection.  She further opined that, when the Veteran's consistent recollection of his pertinent history is combined with the objective data, in the setting of newer recommended goals for blood pressure in those with diabetes mellitus, it is most likely that the Veteran's diagnoses of hypertension and diabetes mellitus, type II, had their onset at the same time.  
 
The examiner opined that the Veteran's hypertension is not caused by or a result of service and that it did not onset during or within a year after his separation from service in November 1971.  In explaining this opinion, she noted that the Veteran's hypertension had its onset in 2004 and cited review of medical literature, the medical record, and her own clinical experience.  
 
She also opined that the Veteran's service-connected diabetes mellitus, type II, did not cause or aggravate his hypertension, again citing review of medical literature, the medical record, and her own clinical experience to justify this opinion.  She noted that the Veteran's hypertension and its treatment had their onset at the same time as his diabetes mellitus, type II, and that the diabetes mellitus did not cause the hypertension.  The examiner noted that there is no objective evidence of diabetic nephropathy at that time, or since that time.  Urines have been negative for proteinuria.  Laboratory data from February 2013 showed no proteinuria and continued normal renal function.  There was no objective evidence of aggravation, as detailed review of the vital sign report package from 2004 through the present, with visit notes, labs, and pharmacy report correlations, shows blood pressure has remained well controlled.  The occasional transient elevations have correlated with visits for acute pain/procedures or other events known to cause a transient elevation.  The highest vital sign report, of 172/104, was taken in an emergency room in November 2007 after having shot up cocaine and not having taken his regular medications in a few days.  The Veteran also tested positive for cocaine in September 2009, at which time his blood pressure was recorded as 126/91 and 131/96.  The examiner noted that cocaine is known to cause significant blood pressure elevations and can result in both acute and chronic cardiovascular morbidity.  She quoted an explanation that appears in the UpToDate reference database: "'Cocaine may also enhance the release of catecholamines from central and peripheral stores.  The ensuing sympathomimetic actions (increased myocardial inotropy, heart rate, systemic blood pressure, and coronary artery constriction) are mediated by stimulation of the alpha- and beta adrenergic receptors and result in increased myocardial oxygen demand.'"  The examiner thus concluded that the Veteran's service connection diabetes mellitus, type II, has not aggravated his hypertension or increased the disability beyond the natural progress of the condition.  
 
The examiner also opined that the Veteran does not have chronic kidney disease, as reflected in February 2013 laboratory data.  The examiner stated that it was not known why chronic kidney disease, stage III (moderate) was entered into the Veteran's master problem list in June 2008.  The examiner stated that the corresponding visit note is silent for the condition, and laboratory data near that date does not support the diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a qualified examiner to obtain an opinion with respect to the following.  The examiner should thoroughly review the record.  If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

(A)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred during or as a result of his military service?

(B)  Is it at least as likely as not (50 percent probability or more) that any diabetes and/or diabetes-related renal insufficiency caused or aggravated the Veteran's hypertension?

As it pertains to the aggravation question, what is being asked is whether the service-connected diabetes and/or any diabetes-related renal insufficiency increase the severity of the Veteran's hypertension disability. If so, please identify the increase which is due to aggravation.

(C)  Is it at least as likely as not (50 percent probability or more) that there is a relationship between the Veteran's presumed Agent Orange exposure and hypertension.

(D) Is it at least as likely as not (50 percent probability or more) whether, even in the absence of a diagnosis of "chronic kidney disease" any diabetes-related renal insufficiency caused or aggravated the Veteran's hypertension.

As it pertains to the aggravation question, what is being asked is whether the any service-connected diabetes-related renal disease increases the severity of the Veteran's hypertension disability. If so, please identify the increase which is due to aggravation.

A complete rationale for all opinions is required.  In this regard, the examiner should comment on the June 2008 doctor's opinion/statement concerning a relationship between Agent Orange and Diabetes Mellitus with neuropathy and arterial hypertension.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

